     Case: 1:19-cv-07185 Document #: 1 Filed: 10/31/19 Page 1 of 10 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CENTRAL LABORERS’ PENSION FUND,                             )
CENTRAL LABORERS’ WELFARE FUND (ACTIVES &                   )
 RETIREES),                                                 )
CENTRAL LABORERS’ ANNUITY FUND,                             )
NORTH CENTRAL ILLINOIS LABORERS’                            )
 HEALTH AND WELFARE FUND (“NC Welfare”),                    )
NORTHERN ILLINOIS LABORERS’ ANNUITY FUND                    )
(“NI Annuity”),
                                                                            19-CV-07185
                                                            )
ILLINOIS LABORERS AND CONTRACTORS JOINT                     )
 APPRENTICESHIP & TRAINING TRUST FUND,                      )
MIDWEST REGION FOUNDATION FOR FAIR                          )
 CONTRACTING (“MRFFC”),                                     )
CONSTRUCTION INDUSTRY ADVANCEMENT FUND,                     )
GREAT PLAINS LABORERS’ DISTRICT COUNCIL                     )
 WORKING DUES CHECK OFF FUND                                )
NORTH CENTRAL LABORERS-EMPLOYERS                            )
 COOPERATION AND EDUCATION TRUST,                           )
MARKET PROMOTION FUND,                                      )
MIDWEST REGION ORGANIZATION COMMITTEE,                      )
and the GREAT PLAINS LABORERS’ VACATION FUND,               )
                                                            )
                              Plaintiffs,                   )
       v.                                                   )
                                                            )
BROWN R CARTAGE COMPANY,                                    )
an Illinois corporation,                                    )
                                                            )
                              Defendant.                    )

                                            COMPLAINT

       Plaintiffs Central Laborers’ Pension Fund, et al. (collectively “Plaintiff Funds”), by their

attorneys, complain against Defendant BROWN R CARTAGE COMPANY as follows:

                                             COUNT I
                                              against
                              BROWN R CARTAGE COMPANY
            (Claim under ERISA for an audit against BROWN R CARTAGE COMPANY.)

       1.     This action arises under the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. §§ 1132, 1145 (“ERISA”); the Labor Management Relations Act, as amended,

29 U.S.C. § 185(a) (“LMRA”); 28 U.S.C. § 1331; and federal common law.
      Case: 1:19-cv-07185 Document #: 1 Filed: 10/31/19 Page 2 of 10 PageID #:1




       2.      Plaintiff Funds are multiemployer pension funds, welfare funds, apprentice funds,

labor-management committees, and related funds established pursuant to collective bargaining

agreements between, on the one hand, the Laborers International Union of North America (the

“Union”) and local unions and district councils affiliated with the Union, and, on the other hand,

certain employers and employer associations. The Union and its affiliated local unions and district

councils are labor organizations within the meaning of the LMRA, 29 U.S.C. § 152(5),

representing employees in an industry affecting commerce as defined by the LMRA, 29 U.S.C.

§ 185(a).

       3.      Plaintiff Funds receive fringe benefit contributions and dues payments from certain

employers pursuant to collective bargaining agreements between, on the one hand, the Union and

district councils and local unions affiliated with the Union, and, on the other hand, certain employer

associations and employers, all on behalf of employees covered by the collective bargaining

agreements. The Plaintiff Funds’ right to receive fringe benefit contributions and dues payments

also arises pursuant to participation agreements between the Plaintiff Funds and employers.

       4.      Plaintiff Central Laborers’ Pension Fund is the authorized collection agent for the

other Plaintiff Funds with respect to fringe benefit contributions and dues payments.

       5.      At all relevant times, BROWN R CARTAGE COMPANY was an Illinois

corporation doing business in (and with its principle place of business in) the Northern District of

Illinois. Venue in this district is proper under ERISA, 29 U.S.C. § 1132(e)(2); and 28 U.S.C. §

1391(b). BROWN R CARTAGE COMPANY is an “employer” and a “party-in-interest” as those

terms are defined by, respectively, Sections 3(5) and 3(14)(C) of ERISA, 29 U.S.C. §§ 1002(5)

and 1002(14)(C).
      Case: 1:19-cv-07185 Document #: 1 Filed: 10/31/19 Page 3 of 10 PageID #:1




         6.    BROWN R CARTAGE COMPANY became a party to and bound by collective

bargaining agreements with the Union (and/or one or more district councils and local unions

affiliated with the Union) by virtue of its execution of one or more memorandum of agreement or

other collective bargaining agreements. Copies of signature pages of such collective bargaining

agreements are attached as Exhibit A. BROWN R CARTAGE COMPANY has never terminated

the collective bargaining agreements and they remain in effect.

         7.    By virtue of certain provisions contained in the collective bargaining agreement(s),

BROWN R CARTAGE COMPANY became a party to and bound by the Plaintiff Funds’ trust

agreements.

         8.    BROWN R CARTAGE COMPANY became a party to and bound by one or more

participation agreements with the Plaintiff Funds. Copies of such participation agreements are

attached as Exhibit B. BROWN R CARTAGE COMPANY has never terminated the participation

agreements and they remain in effect.

         9.    By virtue of certain provisions contained in the participation agreement(s),

BROWN R CARTAGE COMPANY became a party to and bound by the Plaintiff Funds’ trust

agreements.

         10.   BROWN R CARTAGE COMPANY became a party to and bound by the collective

bargaining agreements, participation agreements and trust agreements by virtue of its signing and

submitting (and certain provisions contained in) employer contribution report forms to the Plaintiff

Funds.
      Case: 1:19-cv-07185 Document #: 1 Filed: 10/31/19 Page 4 of 10 PageID #:1




       11.     BROWN R CARTAGE COMPANY became a party to and bound by the collective

bargaining agreements, participation agreements and trust agreements by virtue of its withholding

of (some but not all) payroll deductions and dues consistent with the collective bargaining

agreements, participation agreements, and trust agreements.

       12.     BROWN R CARTAGE COMPANY became a party to and bound by the collective

bargaining agreements, participation agreements and trust agreements by making (some but not

all) employee fringe benefit contributions and dues payments to the Plaintiff Funds.

       13.     Under the terms of the collective bargaining agreements, participation agreements

and trust agreements, BROWN R CARTAGE COMPANY is required to make fringe benefit

contributions and dues payments to the Plaintiff Funds on behalf of employees performing work

covered by the collective bargaining agreement; the contributions and dues are required to be at

the hourly rates indicated in the collective bargaining agreement and participation agreements.

Under the terms of the agreements, BROWN R CARTAGE COMPANY is also required to submit

monthly remittance reports identifying, among other things, the employees covered under the

collective bargaining agreement and the amount of contributions and dues to be remitted on behalf

of each covered employee.

       14.     Pursuant to the collective bargaining agreements, participation agreements, trust

agreements, and ERISA, BROWN R CARTAGE COMPANY is required to provide access to

such records as are necessary for Plaintiff Funds to determine whether there has been compliance

with obligations to contribute to Plaintiff Funds.

       15.     Upon information and belief, BROWN R CARTAGE COMPANY has failed to

make some of the contributions from time to time required to be paid by it to the Plaintiff Funds
      Case: 1:19-cv-07185 Document #: 1 Filed: 10/31/19 Page 5 of 10 PageID #:1




pursuant to the terms of the collective bargaining agreement, participation agreement and trust

agreements to which it is bound, all in violation of its contractual and statutory obligations.

       16.     BROWN R CARTAGE COMPANY has failed and refused to provide access to

such records as are necessary for the Plaintiff Funds to determine whether there has been

compliance with obligations to contribute to the Plaintiff Funds.

       17.     Plaintiffs have been required to employ auditors and the undersigned attorneys to

compel the audit of the books and records of BROWN R CARTAGE COMPANY for a period

beginning August 1, 2015 through as current a date as possible.

       WHEREFORE, Plaintiffs respectfully request that this Court:

       A.      Enter judgment against BROWN R CARTAGE COMPANY in favor of Plaintiffs.

       B.      Order BROWN R CARTAGE COMPANY to provide access to its records so that

an audit can be performed to determine whether it has complied with contribution requirements.

       C.      Order BROWN R CARTAGE COMPANY to pay all fringe benefit contributions

and assessment penalties that may be shown to be due after an audit.

       D.      Order BROWN R CARTAGE COMPANY to pay auditors’ fees to Plaintiffs.

       E.      Order BROWN R CARTAGE COMPANY to pay interest, costs, and reasonable

auditors’ and attorneys’ fees to Plaintiffs pursuant to 29 U.S.C. § 1132(g)(2).

       F.      Order BROWN R CARTAGE COMPANY to perform and continue to perform all

other obligations it has undertaken with respect to Plaintiffs.

       G.      Grant Plaintiffs such other and further relief as may be just.
    Case: 1:19-cv-07185 Document #: 1 Filed: 10/31/19 Page 6 of 10 PageID #:1




                              Respectfully submitted,
                              CENTRAL LABORERS’ PENSION FUND, et al.


                        By:   /s/ Storm A. Saponaro
                              One of their attorneys



DALEY AND GEORGES, LTD.
20 S. Clark St., Suite 400
Chicago, IL 60603-1903
(312) 726-8797
    Case: 1:19-cv-07185 Document #: 1 Filed: 10/31/19 Page 7 of 10 PageID #:1




A
Case: 1:19-cv-07185 Document #: 1 Filed: 10/31/19 Page 8 of 10 PageID #:1
Case: 1:19-cv-07185 Document #: 1 Filed: 10/31/19 Page 9 of 10 PageID #:1
    Case: 1:19-cv-07185 Document #: 1 Filed: 10/31/19 Page 10 of 10 PageID #:1




B
